COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-06-068-CR

NO. 2-06-069-CR

NO. 2-06-070-CR





JOSEPH DANIEL NELSON	APPELLANT



V.



THE STATE OF TEXAS	STATE



------------



FROM THE 396TH DISTRICT COURT OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

Appellant Joseph Daniel Nelson entered an open plea of guilty to three counts of aggravated robbery with a deadly weapon, and the trial court sentenced him to life imprisonment.  In one point, Appellant contends that the trial court erred by considering the presentence investigation report (the PSI) because it contained hearsay and therefore violated Appellant’s rights under the Confrontation Clause of the Sixth Amendment to the United States Constitution.  Appellant admits that he did not object to the PSI at trial.  To preserve a complaint about the denial of the rights of confrontation and cross-examination, Appellant is required to show that he objected to such Sixth Amendment violations.
(footnote: 2)  We reject Appellant’s request to treat the alleged error as fundamental error,
(footnote: 3) overrule his sole point, and affirm the trial court’s judgments.

PER CURIAM

PANEL F:	DAUPHINOT, HOLMAN, and GARDNER, JJ.

DO NOT PUBLISH

Tex. R. App. P.
 47.2(b)



DELIVERED:  October 12, 2006

FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.


2:See Mendez v. State
, 138 S.W.3d 334, 342 (Tex. Crim. App. 2004);
 see also Wright v. State
,
 
28 S.W.3d 526, 536 (Tex. Crim. App. 2000), 
cert. denied
,
 
531 U.S. 1128 (2001);
 Jordan v. State
, No. 02-05-450-CR, 2006 WL 2773788, at *1 (Tex. App.—Fort Worth Sept. 28, 2006, no pet. h.) (mem. op.) (not designated for publication); 
Courson v. State
, 160 S.W.3d 125, 129 (Tex. App.—Fort Worth 2005, no pet.).


3:See Wright
, 28 S.W.3d at 536; 
Jordan
, 2006 WL 2773788, at *1.